






KEY EMPLOYEE RETENTION AGREEMENT


This Key Employee Retention Agreement (the "Agreement") is effective as of
September 1, 2007 (the "Effective Date"), by and between Brian Busenlehner (the
"Employee"), and Kinetic Concepts, Inc. ("KCI" or the "Company") (together the
"Parties").
RECITALS
WHEREAS, the Employee is presently employed by the Company as Vice President,
Corporate Controller and has significant strategic and management
responsibilities necessary to the continued successful operation of the
Company's business;
WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication and objectivity of the Employee;
WHEREAS, the Board believes that it is imperative to provide the Employee with
certain severance benefits upon the Employee’s termination of employment under
the circumstances described herein that provide the Employee with the financial
incentive and encouragement necessary to remain with the Company on a long-term
basis.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:
1.Term of Agreement. The Company and the Employee agree that this Agreement will
be in effect from the Effective Date until the termination of the Employee's
employment with the Company as set forth in Section 2 herein.
2.    At-Will Employment. While this Agreement is in effect, the Employee's
employment with the Company shall continue to be at-will and, as such, may be
terminated by the Employee or the Company at any time, for any reason and with
or without advance notice, subject to the Company's severance obligations set
forth herein.
3.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
(a)    Change in Control. A Change in Control means the first to occur of any
one of the following events: (i) consummation of any sale, lease, exchange, or
other disposition (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Company (together with the assets
of the Company's direct and indirect subsidiaries) to any Person or group of
related Persons, as that term is used in Section 13(d) of the Exchange Act (a
"Group"), together with any affiliates thereof; or (ii) any Person or Group
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of Shares representing more than 50% of the
aggregate voting power of the issued and outstanding stock entitled to vote in
the election of directors of the Company; or (iii) the shareholders of the
Company approve a plan of complete liquidation or dissolution of the Company.






--------------------------------------------------------------------------------




(b)    Qualifying Termination. A "Qualifying Termination" shall mean the
Employee's (i) termination of employment by the Company without "Cause;" or (ii)
the Employee's resignation from employment for "Good Reason."
(c)    Cause. "Cause" shall mean conduct involving one or more of the following:
(i) the substantial and continuing failure of the Employee to render services to
the Company or any subsidiary or affiliate in accordance with the Employee’s
obligations and position with the Company, subsidiary or affiliate; provided
that the Company or any subsidiary or affiliate provides the Employee with
adequate notice of such failure and, if such failure is capable of cure, the
Employee fails to cure such failure within 30 days of the notice; (ii)
dishonesty, gross negligence, or breach of fiduciary duty; (iii) the Employee's
indictment of, conviction of, or no contest plea to, an act of theft, fraud or
embezzlement; (iv) the commission of a felony; or (v) a material breach of the
terms of an agreement between the Employee and the Company or any subsidiary or
affiliate on the other hand or a material breach of any Company policy.
(d)    Good Reason. "Good Reason" shall mean one or more of the following: (i)
the material reduction of Employee’s duties and/or responsibilities, which is
not cured within 30 days after the Employee provides written notice to the
Company; provided, however, it shall not be considered Good Reason if, upon or
following a Change in Control, the Employee's duties and responsibilities remain
the same as those prior to the Change in Control but the Employee's title and/or
reporting relationship is changed; (ii) the material reduction of Employee's
base salary, other than across-the-board decreases in base salary applicable to
all executive officers of the Company; or (iii) the relocation of the Employee
to a business location in excess of fifty (50) miles from the Company’s
headquarters in San Antonio.
(e)    Disability. For purposes of this Agreement, "Disability" shall mean that
the Employee is unable, with or without reasonable accommodation, to perform one
or more essential functions of his or her position as an employee of the Company
as the result of his or her incapacity due to physical or mental impairment for
more than 90 days (not necessarily consecutive) in any 180-day period.
4.    Severance Benefits Upon a Qualifying Termination.
(a)    Qualifying Termination in Connection with a Change in Control. If the
Employee experiences a Qualifying Termination upon or within 24 months following
a Change of Control, then the Employee shall be entitled to receive the
following severance benefits, which shall be in addition to any salary earned
and vacation accrued up to and including the date of termination, as determined
by the Company: (i) a severance payment in the amount of the Employee's annual
base salary plus annual target bonus, payable as a lump sum payment within five
business days of the date the Employee executes and returns the attached waiver
and release agreement; and (ii) if the Employee timely elects COBRA health
insurance continuation coverage, reimbursement of COBRA premiums for up to 12
months following the date of termination.
(b)    Qualifying Termination not in Connection with a Change in Control. If the
Employee experiences a Qualifying Termination that is not in connection with a
Change of Control as described in Section 4(a) herein, then the Employee shall
be entitled to receive the following severance benefits, which shall be in
addition to any salary earned and vacation accrued up to and including the date
of termination, as determined by the Company: (i) a severance payment in the
amount of the Employee's annual base salary, payable as a lump sum payment
within five business days of the date the Employee executes and returns the
attached waiver and release agreement; and (ii) if the Employee timely elects
COBRA health insurance continuation coverage, reimbursement of COBRA premiums
for up to 12 months following the date of termination.




--------------------------------------------------------------------------------




5.    Termination of Employee's Employment Other than a Qualifying Termination
(a)    Termination on Account of Employee's Disability or Death. If the Company
terminates the Employee’s employment as a result of the Employee’s Disability or
due to the death of the Employee, then the Employee shall not be entitled to
receive any severance benefits and shall only be entitled to receive any salary
earned and vacation accrued up to and including the date of termination;
provided, however, that this provision shall not have any effect upon any rights
the Employee or his estate may have under the terms of any Company short or
long-term disability policy or life insurance policy.
(b)    Termination for Cause or Resignation without Good Reason. If the Employee
is terminated for Cause or resigns from employment without Good Reason, then the
Employee shall not be entitled to receive any severance benefits and shall only
be entitled to receive any salary earned and vacation accrued up to and
including the date of termination.
6.    Conditions to Severance Benefits.
(a)    No severance benefits shall be made under Sections 4(a) and (b) unless
and until the Employee shall, in consideration of such benefits, execute a full
waiver and release of all claims in the form attached hereto or as otherwise
provided by the Company.
(b)    The Employee acknowledges and agrees that he or she is not entitled to
any severance or change in control benefits provided under the terms of the 1997
KCI Severance Pay Plan or any similar agreement, plan or arrangement, other than
the Company's stock option plans.
(c)    All payment of severance benefits under this Agreement shall comply with
section 409A of the Internal Revenue Code.
7.    Successors.
(a)    Company’s Successors. Any successor (or parent thereof) to the Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) or to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Agreement, the term "Company" shall include any successor (or parent
thereof) to the Company’s business and/or assets.
(b)    Employee’s Successors. All rights of the Employee hereunder shall inure
to the benefit of, and be enforceable by, the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Employee shall have no right to assign any of his
obligations or duties under this Amended Agreement to any other person or
entity.
8.    Notice.
(a)    General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its General Counsel.




--------------------------------------------------------------------------------




(b)    Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason shall be communicated by a written notice of
termination to the other party hereto. Such notice shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated.
9.    Arbitration. All disputes relating to or arising out of this Agreement or
otherwise in connection with the Employee's employment with, or termination
from, the Company, shall be settled by binding arbitration in accordance with
the Company's standard arbitration policy and procedures.
10.    Miscellaneous Provisions.
(a)    Waiver. No provision of this Agreement shall be amended, modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(b)    Choice of Law. The validity, interpretation, construction and performance
of this Amended Agreement shall be governed by the laws of the State of Texas.
(c)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(d)    Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes and other
authorized deductions.
(e)    No Representations. Each party acknowledges that it is not relying and
has not relied on any promise, representation or statement made by or on behalf
of the other party that is not set forth in this Amended Agreement.
(f)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
(g)    Prior Agreements. Except as specifically set forth on Exhibit A hereto,
this Agreement shall supersede all prior arrangements, whether written or oral,
and understandings regarding the subject matter of this Agreement.
  
  
  
  


[Signatures to Follow on Next Page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
COMPANY
KINETIC CONCEPTS, INC.
 
 
 
By: /s/ Jim Cravens                    
 
Title: Senior Vice President, Human Resources
 
 
EMPLOYEE
Brian Busenlehner
 
/s/ Brian Busenlehner





















































--------------------------------------------------------------------------------
























